Citation Nr: 1621015	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  14-38 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran had active military service from October 1955 to November 1957.  This case is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  This matter was before the Board in November 2015 when it was remanded for additional development.  Jurisdiction of the Veteran's appeal currently lies with the RO in Oakland, California.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Virtual VA contains duplicative records or records that are irrelevant to the claim on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In numerous statements of record, to include an April 2016 statement, the Veteran reported receiving disability benefits from the Social Security Administration (SSA).  SSA had found him disabled due to his service-connected hearing loss and tinnitus.  The claims file does not contain any evidence from SSA. VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2).  Therefore, because the records from the SSA may contain pertinent information to the Veteran's claim, VA is obligated to obtain them.

Additionally, the Veteran must be sent the appropriate notice letter for this claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015)).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a VCAA notice letter for the issue of entitlement to TDIU.

2.  Request from SSA all of the records related to the Veteran's claim for SSA disability benefits, including medical records and copies of any decisions or adjudication, and associate them with the claims file.  All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

3.  If any additional records are associated with the claims file, obtain an addendum opinion from the audiologist who performed the December 2015 VA examination.  The entire claims file should be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided.  The examiner must provide a description of the functional effects of the Veteran's hearing loss and tinnitus on his daily activities, including his ability to obtain and maintain gainful employment.  The examiner may consider the Veteran's education and past employment experience, but may not consider his nonservice-connected disabilities, current employment status, or age.  

4.  Review any opinion report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

